Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending. 

Duplicate Claims Warning 
Applicant is advised that should claim5 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein (US 2014/0017076) in view of Silbermann (US 10,467,237) in view of Lee (US 2001/0054111) in view of Powlen (US 2013/0043302) in view of Balduzzi (US 9,589,058) and further in view of Lee (US 2004/0039790), hereafter Pub 790. 

a collection of physical objects organized and displayed under control of [[a]] an individual or a specific enterprise;
Eberlein [0029] The generated QR codes having the unique, alias URL may be transferred to a physical media capable of being affixed to an object. The user 118 performing the tagging process can then affix any of the QR codes to a particular object. It does not matter which of the QR codes is affixed to or associated with the particular object. Affixing a QR code to a particular object may mean that the QR code is physically attached to the object itself. In other instances, affixing a QR code also may mean that the QR code is located or attached near the object and not necessarily physically attached to the object itself. This may be the case, for example, when tagging objects in a museum with QR codes. The QR codes may not be attached to the object itself, but instead may be located on a wall near the object or a base of the object or on a display case near the object so as not to devalue or detract from the museum object. In this manner, affixing a QR code to an object also means affixing a QR code at a location throughout this document.
NOTE: See specification paragraphs 10, 13 and 14.

a structured, network-connected data repository storing, as a virtual object, at least a name and a description of each physical object in the collection of physical objects, each virtual object associated with a unique Social Identity of Objects (SIO) code;
Eberlein discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Silbermann discloses:
 As users are in the boutique home furnishing store they may request to add an object identifier for one of the objects in the store to a set. For example, a user may take a picture of a table in the boutique home furnishing store and submit a request to the object management service 110 to add a representation of the table to a set the user has created called “Stuff For My Vacation Home.” The object management service 110, upon receiving the request, may identify the object and use some or all of the supplemental information provided by the boutique home furnishing store to create an object identifier that is added to the user's set called “Stuff For My Vacation Home.” In some implementations, the object may be identified based on image processing to identify the object, the location of the user when the image of the object was captured or the request was submitted, an identifier included in the image (e.g. a bar code, QR code, or other identifier), near field communication (“NFC”) and/or RFID Tags included on or near the objects, and/or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberlein to obtain above limitation based on the teachings of Silbermann for the purpose of creating an object identifier. 
 Note: See speciation paragraphs 25, 45 and 51.

a network-connected server coupled to the data repository and having a processor executing software from a non-transitory medium, the software providing interactive interfaces to registered members operating network-connected computerized appliances, each member, by registering, being automatically associated with a unique SIO code;
Eberlein discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lee discloses:
13. The method of claim 12, further comprising the step (d) of the user receiving a service corresponding to the bar code from the bar code issue server transmitted through a bar code management device of a member store registered in the bar code issue server, the step (d) initiated by scanning at the bar code management device the bar code output to the display means of the user terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberlein to obtain above limitation based on the teachings of Lee for the purpose of issuing a bar code to a registered member.  

one or more agents of the individual or specific enterprise, authorized to interact in specific ways with the data repository, each individual agent associated with a unique SIO code; 
Eberlein discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Powlen discloses:
Powlen [0029] Various embodiments may be used in a nightclub, party, and other social gatherings and environments to facilitate introductions to strangers. For example, a user may scan a QR code presented by a stranger to acquire quick access to his/her personal information, such as a bio, social network profile page, webpage, and picture, thereby receiving some initial personal information prior to a formal introduction. Thus, users may communicate, acquire, and share information through QR codes ahead of time. The scanned information may be added to a database and stored together with other previously scanned information. If a scanned QR code is associated with a user, the user may be informed that his or her information has been scanned. Users associated with scanned QR codes may be categorized/grouped and stored as contacts. Various events may be associated with various categories/groups of scanned contacts. Other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberlein to obtain above limitation based on the teachings of Powlen for the purpose of associating the user with a QR code.   

a broad variety of image, textual and audio information, entered into the data repository as digital files by the registered members operating network-connected computerized appliances, each instance of information entered associated automatically, when entered, with a unique SIO code, and associated by the member entering, by SIO codes, with individual ones of the physical objects in the collection of physical objects;
Eberlein discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Balduzzi discloses:
	Balduzzi col 4, line 55 – col 6, line 10 In one embodiment, an entity identifier can include in whole or in part, and is not limited to, a name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof. Therefore, an entity identifier may conceal the true identity of an entity. For example, in the case that the entity is an individual, the entity identifier may be used to retain anonymity and privacy regarding the individual's true identity, contextual data and attributes. In one embodiment, an attribute can include and is not limited to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberlein to obtain above limitation based on the teachings of Balduzzi for the purpose of including in an identifier name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof.  

wherein a portion of the broad variety of image, textual and audio information defined by association with a particular one of the physical objects in the collection of physical objects comprises one or more of history, stories and opinions regarding the particular one of the physical objects in the collection of physical objects, 
Eberlein discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub 790 discloses:
	Pub 790 [0010] Accordingly, the present invention has been made keeping in mind the above and other problems of the prior art, and an object of the invention is to provide an Internet-based museum system which stores the detailed personal history of a person into a data bank in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberlein to obtain above limitation based on the teachings of Pub 790 for the purpose of providing a museum system which stores the detailed personal history of a person into a data bank. 

the history, stories and opinions associated by SIO codes with the members contributing the history, stories and opinions, the changing collection of information over time defining an evolving social identity of the particular one of the physical objects in the collection of physical objects.
	Pub 790 abstract, The present invention relates to an Internet-based museum system, in which a detailed personal history is stored into a data bank in the form of digital data; an operator continually updates the personal data including genetic information for a predetermined period, recognizes users or descendants of the users allowing them to confirm or inspect the data accumulated in the data bank, carries out management of the users, manufactures glittering ashes-containing molds into special shapes by mixing the ashes with specific ingredients when the users die, manages the molds installed in an exhibition hall, and allows the descendants to inspect information about the deceased or be provided with the data at a specific date, so that management of the ashes is simplified while all kinds of personal information is readily inspected or obtained, and people can inspect the data or information without visiting the museum or the exhibition hall and see or purchase articles without visiting shops or stores.


Silbermann col 6, lines 1-20, As users are in the boutique home furnishing store they may request to add an object identifier for one of the objects in the store to a set. For example, a user may take a picture of a table in the boutique home furnishing store and submit a request to the object management service 110 to add a representation of the table to a set the user has created called “Stuff For My Vacation Home.” The object management service 110, upon receiving the request, may identify the object and use some or all of the supplemental information provided by the boutique home furnishing store to create an object identifier that is added to the user's set called “Stuff For My Vacation Home.” In some implementations, the object may be identified based on image processing to identify the object, the location of the user when the image of the object was captured or the request was submitted, an identifier included in the image (e.g. a bar code, QR code, or other identifier), near field communication (“NFC”) and/or RFID Tags included on or near the objects, and/or a combination thereof.

Regarding claim 3, the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790 discloses wherein names and descriptions are uploaded to the system individually or in batches. 
Silbermann col 6, lines 1-20, As users are in the boutique home furnishing store they may request to add an object identifier for one of the objects in the store to a set. For example, a user may take a picture of a table in the boutique home furnishing store and submit a request to the object management service 110 to add a representation of the table to a set the user has created 110, upon receiving the request, may identify the object and use some or all of the supplemental information provided by the boutique home furnishing store to create an object identifier that is added to the user's set called “Stuff For My Vacation Home.” In some implementations, the object may be identified based on image processing to identify the object, the location of the user when the image of the object was captured or the request was submitted, an identifier included in the image (e.g. a bar code, QR code, or other identifier), near field communication (“NFC”) and/or RFID Tags included on or near the objects, and/or a combination thereof.

Regarding claim 4, the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790 discloses further comprising a search function enabling agents to search the database using a variety of search criteria.
Lee [0019] The bar code generator 10-4 generates an unique bar code in order to query a computer network for a user's personal information, a payment method, and other desired information. According to a request by the user, the user's unique bar code can be generated, or if necessary, information related to particular items requested by the user can be generated as bar code symbols. The controller 10-5 entirely controls the bar code issue server 10, searches the database 10-3 for corresponding information according to a request by the user to read therefrom, controls the bar code generator 10-4 to generate a bar code corresponding to the read information, transmits the bar code to the user's wireless terminal 30 connected thereto, and analyzes the received bar code to execute a series of processes for executing approval for a corresponding service.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and further in view of Shaw (US 5,801,067) and further in view of Kouznetsov (US 2016/0156642) and further in view of So (US 9,424,472) and further in view of Kimchi (US 2004/0098378) and further in view of Samaddar (US 9,519, 683).     
Regarding claim 5, the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790  discloses the elements of the claimed invention as noted but does not disclose wherein search criteria comprise at least SIO codes.  However, Shaw discloses:
Shaw col 2, lines 25-40, The Saeki Patent discloses a method and apparatus for reading a DX bar code recorded on one side of a photographic film and a frame number bar code on the other side edge of the photographic film. The DX bar codes representative of a film type are printed as a latent image on an edge portion of a negative film (e.g. of 135 type); the DX bar codes being made visible upon development. The frame number bar code is used for searching for a desired frame to obtain additional prints and automatically setting it at the print stage of a printer. Two bar code sensor units are disposed at either side of a photographic film passage. Each of the bar code sensor units has two photosensors disposed perpendicularly to the photographic film feed direction. Each time a photographic film is fed by a constant amount, two signals output from each bar code sensor unit are sampled to read the DX bar code and frame number bar code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790  to obtain above limitation based on the teachings of Shaw for the purpose of using a bar code to search for a desired frame.  

names of objects, 
The combination of of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kouznetsov discloses:
Kouznetsov [0052] The basic services include, but are not limited to: open by name (opening of the object by its name); reference by name (searching of the object by its name); create object (creating an instance of the object that is accessible within the OS object manager); create object type (creating a new object of a specific type); find handle (searching previously opened descriptor of the object); and insert object (inserting the object of a certain type which makes the object accessible through its handle or name). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 to obtain above limitation based on the teachings of Kouznetsov for the purpose of opening an object by its name. 

categories of objects, 
The combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, So discloses:
So claim 1. A method comprising: initially receiving a continuous stream of image data captured by a client device; deriving an initial identification of an object within the continuous stream of image data, the initial identification of the object derived from the continuous stream 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 to obtain above limitation based on the teachings of So for the purpose of searching for information related to the category of the object.

objects by dates of entry, 
The combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790 discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Kimchi discloses:
	Kimchi [0003] In the Internet, search engines (such as www.AltaVista.com, www.Google.com and others) traverse the Internet looking for information, feeding the index with any new or updated page found. The main limit of such a system is that due to the large size of the Internet, the time it takes for a search engine's spider to complete such a index-updating round can measure in months. When searching highly dynamic information, existing search engines many times return out-of-date index entries, and when searching for newly published information, the long time it takes the spider to locate the new page, by traversing the Information tree link-by-link makes the information unavailable for searching for weeks or months at the time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi o obtain above limitation based on the teachings of Kimchi for the purpose of searching for newly published information.

identity of contributors of individual media files.
The combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790  discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Samaddar discloses: 
	Samaddar col 10, lines 30-40 When determining whether to identify the party, process 500 also considers the user's interaction (502b) with content authored by that party. More specifically, in this example, process 500 considers whether the user's pattern of interactions with that content exceed a threshold. This threshold may be pre-set in inference engine 216, or the threshold may be set dynamically based, e.g., on circumstances surrounding the search. For example, if a user is searching specifically for articles by that author, the threshold may be less than if the search is a general search. Process 500 may identify spam accounts and disregard content interactions with those accounts when identifying (502) a party.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790 to obtain above limitation based on the teachings of Samaddar for the purpose of searching specifically for articles by that author.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, Pub 790, Shaw, Kouznetsov, So, Kimchi and  Samaddar and further in view of Jain (US 2009/0003355).     

Jain [0031] The data packet 104 can also include other promotional content, such as a photograph or product/service description, that can be provided by the advertiser to the publisher to facilitate promoting the product/service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, Pub 790, Shaw, Kouznetsov, So, Kimchi and  Samaddar to obtain above limitation based on the teachings of Jain for the purpose of promoting the product/service. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and further in view of Pregueiro (US 2015/0248429). 
Regarding claim 7, the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790          discloses the elements of the claimed invention as noted but does not disclose further comprising a search function enabling registered members who are not agents of the museum to search the database using a variety of search criteria.  However, Pregueiro discloses:
	Pregueiro [0022] In addition to the aforementioned software application types, the application 110 may represent a document management system operated by an enterprise to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790 to obtain above limitation based on the teachings of Pregueiro for the purpose of enabling members to search for documents and other content items maintained by the enterprise. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, Pub 790 and Pregueiro and further in view of Shaw and further in view of Kouznetsov and further in view of So and further in view of Kimchi and further in view of Samaddar. 
Regarding claim 8, the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, Pub 790 and Pregueiro discloses the elements of the claimed invention as noted but does not disclose:
wherein search criteria comprise at least SIO codes.  However, Shaw discloses:
Shaw col 2, lines 25-40, The Saeki Patent discloses a method and apparatus for reading a DX bar code recorded on one side of a photographic film and a frame number bar code on the other side edge of the photographic film. The DX bar codes representative of a film type are printed as a latent image on an edge portion of a negative film (e.g. of 135 type); the DX bar codes being made visible upon development. The frame number bar code is used for searching for a desired frame to obtain additional prints and automatically setting it at the print stage of a printer. Two bar code sensor units are disposed at either side of a photographic film passage. Each of the bar code sensor units has two photosensors disposed perpendicularly to the photographic film feed direction. Each time a photographic film is fed by a constant amount, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Pregueiro to obtain above limitation based on the teachings of Shaw for the purpose of using a bar code to search for a desired frame.  

names of objects, 
The combination of of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Pregueiro 
discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kouznetsov discloses:
Kouznetsov [0052] The basic services include, but are not limited to: open by name (opening of the object by its name); reference by name (searching of the object by its name); create object (creating an instance of the object that is accessible within the OS object manager); create object type (creating a new object of a specific type); find handle (searching previously opened descriptor of the object); and insert object (inserting the object of a certain type which makes the object accessible through its handle or name). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Pregueiro to obtain above limitation based on the teachings of Kouznetsov for the purpose of opening an object by its name. 

categories of objects, 
Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Pregueiro  discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, So discloses:
So claim 1. A method comprising: initially receiving a continuous stream of image data captured by a client device; deriving an initial identification of an object within the continuous stream of image data, the initial identification of the object derived from the continuous stream of image data comprising a category of the object; based on the initial identification of the object derived from the continuous stream of image data, searching for information related to the category of the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Pregueiro to obtain above limitation based on the teachings of So for the purpose of searching for information related to the category of the object.

objects by dates of entry, 
The combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790 and Pregueiro  discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Kimchi discloses:
	Kimchi [0003] In the Internet, search engines (such as www.AltaVista.com, www.Google.com and others) traverse the Internet looking for information, feeding the index with any new or updated page found. The main limit of such a system is that due to the large size of the Internet, the time it takes for a search engine's spider to complete such a index-updating round can measure in months. When searching highly dynamic information, existing search 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790 and Pregueiro to obtain above limitation based on the teachings of Kimchi for the purpose of searching for newly published information.

identity of contributors of individual media files.
The combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi and Pub 790 and Pregueiro   discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Samaddar discloses: 
	Samaddar col 10, lines 30-40 When determining whether to identify the party, process 500 also considers the user's interaction (502b) with content authored by that party. More specifically, in this example, process 500 considers whether the user's pattern of interactions with that content exceed a threshold. This threshold may be pre-set in inference engine 216, or the threshold may be set dynamically based, e.g., on circumstances surrounding the search. For example, if a user is searching specifically for articles by that author, the threshold may be less than if the search is a general search. Process 500 may identify spam accounts and disregard content interactions with those accounts when identifying (502) a party.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi o obtain above limitation based on the teachings of Samaddar for the purpose of searching specifically for articles by that author.   

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and further in view of Lolli (US 2014/0030688).
Regarding claim 9, the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 discloses the elements of the claimed invention as noted but does not disclose wherein registered members provide a profile including contact information, and are enabled to elect to keep profile information private, or to share the information publically.  However, Lolli discloses:
Lolli [0080] [0081] Members can choose to receive alerts, which may be electronic communications, when: [0082] 1. Certain people recommend--Each user's public profile will have `Alert me when this person recommends` link, which the member has to click and subscribe to this user's recommendation activities [0083] 2. These subjects have recommendations--Similarly, all subjects will have an `Alert me when this subject has recommendations` link. A member signs up for alerts on an existing pyramid, including one which s/he may be part of. A member can set an alert for future subjects. [0084] In some embodiments this is visualized similar to RSS feeds. [0085] Members will also have alerts when their friends have invited them to make recommendations and they are yet to respond. This feature is a part of the member's private profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, to obtain above limitation based on the teachings of Lolli for the purpose of creating a member’s private profile.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Lolli and further in view of Dhar (US 9,965,796).  
Regarding claim 10, the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Lolli discloses the elements of the claimed invention as noted but does not disclose further comprising a communication system whereby registered members may communicate with other registered members.  However, Dhar discloses:
	Dhar col 1, lines 10-20, Social networks enable connections between members (including people, businesses, and other entities) and have become extremely popular as Internet websites in recent years. In particular, social network websites allow registered members to openly communicate and efficiently share information with other registered members. Such information sharing includes indicators of members (users) own tastes in various areas, such as music, literature, entertainment, sports, and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Lolli to obtain above limitation based on the teachings of Dhar for the purpose of allowing registered members to openly communicate.  

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Lolli and Dhar and Tapley (US 10,586,274)   
Regarding claim 11, the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Lolli and Dhar discloses the elements of the claimed invention as noted but does not disclose wherein the communication system suggests communication between specific registered members based in part on tracked commonality of activity of registered members in the system.  However, Tapley discloses:
	Tapley col 12, lines 30-45, In FIG. 7B, a feed interest menu comprising one or more categories of feed interests (e.g., All interests, Womens Denim, Shriek Chic) can be displayed on the display screen 710. The feed interest menu can be tailored specifically for the user based on one or more input signals related to the user. These input signals may the user's behavioral history with respect to one or more specified websites or online service, which may include, but is not limited to, the user's history of browsing, watching, liking, sharing, bidding, or purchasing items or other online content. The input signals may also include contextual signals indicating a certain context that the user is in.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein, Silbermann, Lee, Powlen, Balduzzi, and Pub 790 and Lolli and Dhar to obtain above limitation based on the teachings of Tapley for the purpose of providing a feed interest menu comprising one or more categories of feed interests. 

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silbermann in view of Eberlein in view of Lee in view of Chia (US 2009/0187476) in view of Gorman (US 2013/0325704) in view of Balduzzi and further in view of Pub 790.  
Regarding claim 12, Silbermann discloses: 
creating a data repository comprising virtual objects as names and descriptions of physical objects in a collection of physical objects organized and displayed under control of a specific enterprise or an individual, the names and descriptions entered by agents of the enterprise;
Silbermann col 6, lines 1-20, As users are in the boutique home furnishing store they may request to add an object identifier for one of the objects in the store to a set. For example, a user may take a picture of a table in the boutique home furnishing store and submit a request to the object management service 110 to add a representation of the table to a set the user has created called “Stuff For My Vacation Home.” The object management service 110, upon receiving the request, may identify the object and use some or all of the supplemental information provided by the boutique home furnishing store to create an object identifier that is added to the user's set called “Stuff For My Vacation Home.” In some implementations, the object may be identified based on image processing to identify the object, the location of the user when the image of the object was captured or the request was submitted, an identifier included in the image (e.g. a bar code, QR code, or other identifier), near field communication (“NFC”) and/or RFID Tags included on or near the objects, and/or a combination thereof.

assigning to each virtual object on entry a unique SIO code;
Silbermann discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Eberlein discloses:
[0029] The generated QR codes having the unique, alias URL may be transferred to a physical media capable of being affixed to an object. The user 118 performing the tagging process can then affix any of the QR codes to a particular object. It does not matter which of the QR codes is affixed to or associated with the particular object. Affixing a QR code to a particular object may mean that the QR code is physically attached to the object itself. In other instances, affixing a QR code also may mean that the QR code is located or attached near the object and not necessarily physically attached to the object itself. This may be the case, for example, when tagging objects in a museum with QR codes. The QR codes may not be attached to the object itself, but instead may be located on a wall near the object or a base of the object or on a display case near the object so as not to devalue or detract from the museum object. In this manner, affixing a QR code to an object also means affixing a QR code at a location throughout this document.
NOTE: See specification paragraphs 10, 13 and 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silbermann to obtain above limitation based on the teachings of Eberlein for the purpose of tagging objects in a museum with QR codes.  

registering members to the system through a network-connected server coupled to the data repository and having a processor executing coded instructions from a non- transitory medium
Silbermann discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lee discloses:
Lee claim 13. The method of claim 12, further comprising the step (d) of the user receiving a service corresponding to the bar code from the bar code issue server transmitted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silbermann to obtain above limitation based on the teachings of Lee for the purpose of issuing a bar code to a registered member.  

the coded instructions enabling registration of members operating network-connected computerized platforms
Silbermann discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Chia discloses: 
	Chia [0018] To facilitate management by the network platform 1, the network platform 1 of this embodiment further requires the user, whether it is the user of the buyer terminal 2 or the user of the vendor terminal 3, to register as a member of the network platform 1 in order to be able to use the product data browsing or registering function of the network platform 1. Therefore, the database 12 further stores user data inputted by the user of the buyer terminal 2 and the user of the vendor terminal 3 on registration. When the buyer terminal 2 or the vendor terminal 3 is connected to the network platform 1, a registration unit 111 of the control module 11 of the network platform 1 will require the user of the buyer terminal 2 or the user of the vendor terminal 3 to log in and to input registration data for authentication against the user data. Moreover, the registration unit 111 further provides a registration function to allow the user of the buyer terminal 2 or the user of the vendor terminal 3 who is not yet a member of the entity providing the network platform 1 to register as a member and to input user data.


each registered member creating a profile and being assigned a unique SIO code; 
Silbermann discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gorman discloses:
	Gorman [0077] The profile 14 may be associated with a unique identifier 30, for example, when the profile 14 is created using the credentialing system modules 20, is linked from another system and/or is stored in the memory 28. In some systems, the unique identifier 30 may include a unique internet address or URL. The unique internet address may be used to access the profile 14 from one or more of the computing and/or communications systems 18, 26, 40, 12, 34 and 24 via the network 50, for example, using the Internet or another network. The identifier 30 may comprise a bar code, a Quick Response (QR) code, or some other displayable or transmittable code or symbol that may be presented for access to the profile 14. The identifier or QR code 30 may be presented in any suitable way, for example, it may be printed on paper or a business card, printed on a sticker, included on a security badge, or may electronically appear on the screen of an electronic device, for example, on a smart phone, a tablet or a laptop. In each example of the identifier or QR code presentation, a member profile 14 corresponding to the identifier or QR code 30 may be quickly accessible by simply scanning the code and accessing the member profile 14 at the unique internet address. In some systems, the corresponding participant profile 14 may be displayed as a mashup on a networked computing device screen as 
It would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to modify Silbermann to obtain above limitation based on the teachings of Gorman for the purpose of associating a QR code with a member profile.  

enabling registered members operating network-connected computerized appliances to enter a broad variety of image, textual and audio information to the data repository as digital files, 
Silbermann discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Balduzzi discloses:
Balduzzi col 4, line 55 – col 6, line 10, In one embodiment, an entity identifier can include in whole or in part, and is not limited to, a name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof. Therefore, an entity identifier may conceal the true identity of an entity. For example, in the case that the entity is an individual, the entity identifier may be used to retain anonymity and privacy regarding the individual's true identity, contextual data and attributes. In one embodiment, an attribute can include and is not limited to 
It would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to modify Silbermann to obtain above limitation based on the teachings of Balduzzi for the purpose of associating an entity identifier with a name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof. 

each instance of information entered associated automatically, when entered, with a unique SIO code, 
Eberlein [0029] The generated QR codes having the unique, alias URL may be transferred to a physical media capable of being affixed to an object. The user 118 performing the tagging process can then affix any of the QR codes to a particular object. It does not matter which of the QR codes is affixed to or associated with the particular object. Affixing a QR code to a particular object may mean that the QR code is physically attached to the object itself. In other instances, affixing a QR code also may mean that the QR code is located or attached near the object and not necessarily physically attached to the object itself. This may be the case, for 
NOTE: See specification paragraphs 10, 13 and 14.

and associated by the member entering, by SIO codes, 
Gorman [0077] The profile 14 may be associated with a unique identifier 30, for example, when the profile 14 is created using the credentialing system modules 20, is linked from another system and/or is stored in the memory 28. In some systems, the unique identifier 30 may include a unique internet address or URL. The unique internet address may be used to access the profile 14 from one or more of the computing and/or communications systems 18, 26, 40, 12, 34 and 24 via the network 50, for example, using the Internet or another network. The identifier 30 may comprise a bar code, a Quick Response (QR) code, or some other displayable or transmittable code or symbol that may be presented for access to the profile 14. The identifier or QR code 30 may be presented in any suitable way, for example, it may be printed on paper or a business card, printed on a sticker, included on a security badge, or may electronically appear on the screen of an electronic device, for example, on a smart phone, a tablet or a laptop. In each example of the identifier or QR code presentation, a member profile 14 corresponding to the identifier or QR code 30 may be quickly accessible by simply scanning the code and accessing the member profile 14 at the unique internet address. In some systems, the corresponding participant profile 14 may be displayed as a mashup on a networked computing device screen as 

with individual ones of the virtual objects representing physical objects, 
Eberlein [0029] The generated QR codes having the unique, alias URL may be transferred to a physical media capable of being affixed to an object. The user 118 performing the tagging process can then affix any of the QR codes to a particular object. It does not matter which of the QR codes is affixed to or associated with the particular object. Affixing a QR code to a particular object may mean that the QR code is physically attached to the object itself. In other instances, affixing a QR code also may mean that the QR code is located or attached near the object and not necessarily physically attached to the object itself. This may be the case, for example, when tagging objects in a museum with QR codes. The QR codes may not be attached to the object itself, but instead may be located on a wall near the object or a base of the object or on a display case near the object so as not to devalue or detract from the museum object. In this manner, affixing a QR code to an object also means affixing a QR code at a location throughout this document.


Silbermann discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub 790 discloses: 
Pub 790 [0010] Accordingly, the present invention has been made keeping in mind the above and other problems of the prior art, and an object of the invention is to provide an Internet-based museum system which stores the detailed personal history of a person into a data bank in the form of digital data so that the person in question, his/her descendants and even general people have access to the data of the person.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberlein to obtain above limitation based on the teachings of Pub 790 for the purpose of providing a museum system which stores the detailed personal history of a person into a data bank. 
It would have been obvious to one of ordinary skill in the art to modify Silbermann to obtain above limitation based on the teachings of Pub 790 for the purpose of providing an Internet-based museum system which stores the detailed personal history of a person into a data bank. 

the history, stories and opinions associated by SIO codes with the members contributing the history, stories and opinions, 
the changing collection of information over time defining an evolving social identity of the particular one of the physical objects in the collection of physical objects.
[0010] Accordingly, the present invention has been made keeping in mind the above and other problems of the prior art, and an object of the invention is to provide an Internet-based museum system which stores the detailed personal history of a person into a data bank in the form of digital data so that the person in question, his/her descendants and even general people have access to the data of the person.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberlein to obtain above limitation based on the teachings of Pub 790 for the purpose of providing a museum system which stores the detailed personal history of a person into a data bank. 

Regarding claim 13, the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 discloses wherein the one or more individual agents enter the at least a name and a description of each physical object in the collection of physical objects, each physical object in the collection associated with a unique Social Identity of Objects (SIO) code on entry.
Silbermann col 6, lines 1-20, As users are in the boutique home furnishing store they may request to add an object identifier for one of the objects in the store to a set. For example, a user may take a picture of a table in the boutique home furnishing store and submit a request to the object management service 110 to add a representation of the table to a set the user has created called “Stuff For My Vacation Home.” The object management service 110, upon receiving the request, may identify the object and use some or all of the supplemental information provided by the boutique home furnishing store to create an object identifier that is added to the user's set called “Stuff For My Vacation Home.” In some implementations, the object may be identified 

Regarding claim 14, the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 discloses wherein names and descriptions are uploaded to the system individually or in batches.
Silbermann col 6, lines 1-20, As users are in the boutique home furnishing store they may request to add an object identifier for one of the objects in the store to a set. For example, a user may take a picture of a table in the boutique home furnishing store and submit a request to the object management service 110 to add a representation of the table to a set the user has created called “Stuff For My Vacation Home.” The object management service 110, upon receiving the request, may identify the object and use some or all of the supplemental information provided by the boutique home furnishing store to create an object identifier that is added to the user's set called “Stuff For My Vacation Home.” In some implementations, the object may be identified based on image processing to identify the object, the location of the user when the image of the object was captured or the request was submitted, an identifier included in the image (e.g. a bar code, QR code, or other identifier), near field communication (“NFC”) and/or RFID Tags included on or near the objects, and/or a combination thereof.


Lee [0019] The bar code generator 10-4 generates an unique bar code in order to query a computer network for a user's personal information, a payment method, and other desired information. According to a request by the user, the user's unique bar code can be generated, or if necessary, information related to particular items requested by the user can be generated as bar code symbols. The controller 10-5 entirely controls the bar code issue server 10, searches the database 10-3 for corresponding information according to a request by the user to read therefrom, controls the bar code generator 10-4 to generate a bar code corresponding to the read information, transmits the bar code to the user's wireless terminal 30 connected thereto, and analyzes the received bar code to execute a series of processes for executing approval for a corresponding service.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 and further in view of Shaw  and further in view of Kouznetsov and further in view of So and further in view of Kimchi and further in view of Samaddar.       
Regarding claim 16, the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 discloses the elements of the claimed invention as noted but does not disclose but does not disclose wherein search criteria comprise at least SIO codes.  However, Shaw discloses:
Shaw col 2, lines 25-40, The Saeki Patent discloses a method and apparatus for reading a DX bar code recorded on one side of a photographic film and a frame number bar code on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 to obtain above limitation based on the teachings of Shaw for the purpose of using a bar code to search for a desired frame.  

names of objects, 
The combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kouznetsov discloses:
Kouznetsov [0052] The basic services include, but are not limited to: open by name (opening of the object by its name); reference by name (searching of the object by its name); create object (creating an instance of the object that is accessible within the OS object manager); create object type (creating a new object of a specific type); find handle (searching previously 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 to obtain above limitation based on the teachings of Kouznetsov for the purpose of opening an object by its name. 

categories of objects, 
The combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790  discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, So discloses:
So claim 1. A method comprising: initially receiving a continuous stream of image data captured by a client device; deriving an initial identification of an object within the continuous stream of image data, the initial identification of the object derived from the continuous stream of image data comprising a category of the object; based on the initial identification of the object derived from the continuous stream of image data, searching for information related to the category of the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790  to obtain above limitation based on the teachings of So for the purpose of searching for information related to the category of the object.

objects by dates of entry, 

	Kimchi [0003] In the Internet, search engines (such as www.AltaVista.com, www.Google.com and others) traverse the Internet looking for information, feeding the index with any new or updated page found. The main limit of such a system is that due to the large size of the Internet, the time it takes for a search engine's spider to complete such a index-updating round can measure in months. When searching highly dynamic information, existing search engines many times return out-of-date index entries, and when searching for newly published information, the long time it takes the spider to locate the new page, by traversing the Information tree link-by-link makes the information unavailable for searching for weeks or months at the time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 to obtain above limitation based on the teachings of Kimchi for the purpose of searching for newly published information.

identity of contributors of individual media files.
The combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Samaddar discloses: 
	Samaddar col 10, lines 30-40 When determining whether to identify the party, process 500 also considers the user's interaction (502b) with content authored by that party. More 500 considers whether the user's pattern of interactions with that content exceed a threshold. This threshold may be pre-set in inference engine 216, or the threshold may be set dynamically based, e.g., on circumstances surrounding the search. For example, if a user is searching specifically for articles by that author, the threshold may be less than if the search is a general search. Process 500 may identify spam accounts and disregard content interactions with those accounts when identifying (502) a party.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 to obtain above limitation based on the teachings of Samaddar for the purpose of searching specifically for articles by that author.   

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790, Shaw, Kouznetsov, So, Kimchi and Samaddar and further in view of Jain.
Regarding claim 17, the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790, Shaw, Kouznetsov, So, Kimchi and Samaddar discloses the elements of the claimed invention as noted but does not disclose further comprising digital tools enabling agents of the museum to organize and publish collections of media files associated with individual ones of the museum objects, and to enhance the published collections with added descriptive and promotional content.  However, Jain discloses:
Jain [0031] The data packet 104 can also include other promotional content, such as a photograph or product/service description, that can be provided by the advertiser to the publisher to facilitate promoting the product/service.
Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790, Shaw, Kouznetsov, So, Kimchi and Samaddar to obtain above limitation based on the teachings of Jain for the purpose of promoting the product/service. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 and further in view of Pregueiro.
Regarding claim 18, the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 discloses the elements of the claimed invention as noted but does not disclose further comprising a search function enabling registered members who are not agents of the museum to search the database using a variety of search criteria.  However, Pregueiro discloses:
	Pregueiro [0022] In addition to the aforementioned software application types, the application 110 may represent a document management system operated by an enterprise to allow its employees, members or other associates to search for documents and other content items maintained by the enterprise. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi and Pub 790 to obtain above limitation based on the teachings of Pregueiro for the purpose of enabling members to search for documents and other content items maintained by the enterprise. 

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro and further in view of Shaw and further in view of Kouznetsov and further in view of So and further in view of Kimchi and further in view of Samaddar. 
Regarding claim 19, the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro discloses the elements of the claimed invention as noted but does not disclose:
wherein search criteria comprise at least SIO codes.  However, Shaw discloses:
Shaw col 2, lines 25-40, The Saeki Patent discloses a method and apparatus for reading a DX bar code recorded on one side of a photographic film and a frame number bar code on the other side edge of the photographic film. The DX bar codes representative of a film type are printed as a latent image on an edge portion of a negative film (e.g. of 135 type); the DX bar codes being made visible upon development. The frame number bar code is used for searching for a desired frame to obtain additional prints and automatically setting it at the print stage of a printer. Two bar code sensor units are disposed at either side of a photographic film passage. Each of the bar code sensor units has two photosensors disposed perpendicularly to the photographic film feed direction. Each time a photographic film is fed by a constant amount, two signals output from each bar code sensor unit are sampled to read the DX bar code and frame number bar code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro to obtain above limitation based on the teachings of Shaw for the purpose of using a bar code to search for a desired frame.  


The combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro   discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kouznetsov discloses:
Kouznetsov [0052] The basic services include, but are not limited to: open by name (opening of the object by its name); reference by name (searching of the object by its name); create object (creating an instance of the object that is accessible within the OS object manager); create object type (creating a new object of a specific type); find handle (searching previously opened descriptor of the object); and insert object (inserting the object of a certain type which makes the object accessible through its handle or name). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro to obtain above limitation based on the teachings of Kouznetsov for the purpose of opening an object by its name. 

categories of objects, 
The combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro       discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, So discloses:
So claim 1. A method comprising: initially receiving a continuous stream of image data captured by a client device; deriving an initial identification of an object within the continuous stream of image data, the initial identification of the object derived from the continuous stream of image data comprising a category of the object; based on the initial identification of the object 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro to obtain above limitation based on the teachings of So for the purpose of searching for information related to the category of the object.

objects by dates of entry, 
The combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro    discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Kimchi discloses:
	Kimchi [0003] In the Internet, search engines (such as www.AltaVista.com, www.Google.com and others) traverse the Internet looking for information, feeding the index with any new or updated page found. The main limit of such a system is that due to the large size of the Internet, the time it takes for a search engine's spider to complete such a index-updating round can measure in months. When searching highly dynamic information, existing search engines many times return out-of-date index entries, and when searching for newly published information, the long time it takes the spider to locate the new page, by traversing the Information tree link-by-link makes the information unavailable for searching for weeks or months at the time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, o obtain above limitation based on the teachings of Kimchi for the purpose of searching for newly published information.

identity of contributors of individual media files.
The combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro        discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Samaddar discloses: 
	Samaddar col 10, lines 30-40 When determining whether to identify the party, process 500 also considers the user's interaction (502b) with content authored by that party. More specifically, in this example, process 500 considers whether the user's pattern of interactions with that content exceed a threshold. This threshold may be pre-set in inference engine 216, or the threshold may be set dynamically based, e.g., on circumstances surrounding the search. For example, if a user is searching specifically for articles by that author, the threshold may be less than if the search is a general search. Process 500 may identify spam accounts and disregard content interactions with those accounts when identifying (502) a party.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Pregueiro to obtain above limitation based on the teachings of Samaddar for the purpose of searching specifically for articles by that author.   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and further in view of Lolli.  

Lolli [0080] [0081] Members can choose to receive alerts, which may be electronic communications, when: [0082] 1. Certain people recommend--Each user's public profile will have `Alert me when this person recommends` link, which the member has to click and subscribe to this user's recommendation activities [0083] 2. These subjects have recommendations--Similarly, all subjects will have an `Alert me when this subject has recommendations` link. A member signs up for alerts on an existing pyramid, including one which s/he may be part of. A member can set an alert for future subjects. [0084] In some embodiments this is visualized similar to RSS feeds. [0085] Members will also have alerts when their friends have invited them to make recommendations and they are yet to respond. This feature is a part of the member's private profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 to obtain above limitation based on the teachings of Lolli for the purpose of creating a member’s private profile.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Lolli and further in view of Dhar.      

	Dhar col 1, lines 10-20, Social networks enable connections between members (including people, businesses, and other entities) and have become extremely popular as Internet websites in recent years. In particular, social network websites allow registered members to openly communicate and efficiently share information with other registered members. Such information sharing includes indicators of members (users) own tastes in various areas, such as music, literature, entertainment, sports, and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790 and Lolli to obtain above limitation based on the teachings of Dhar for the purpose of allowing registered members to openly communicate.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790, Lolli and Dhar and further in view of Tapley.       
Regarding claim 22, the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790, Lolli and Dhar discloses the elements of the claimed invention as noted but does not disclose wherein the communication system suggests communication between specific registered members based in part on tracked commonality of activity of registered members in the system.  However, Tapley discloses:
In FIG. 7B, a feed interest menu comprising one or more categories of feed interests (e.g., All interests, Womens Denim, Shriek Chic) can be displayed on the display screen 710. The feed interest menu can be tailored specifically for the user based on one or more input signals related to the user. These input signals may the user's behavioral history with respect to one or more specified websites or online service, which may include, but is not limited to, the user's history of browsing, watching, liking, sharing, bidding, or purchasing items or other online content. The input signals may also include contextual signals indicating a certain context that the user is in.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Silbermann, Eberlein, Lee, Chia, Gorman, Balduzzi, Pub 790, Lolli and Dhar to obtain above limitation based on the teachings of Tapley for the purpose of providing a feed interest menu comprising one or more categories of feed interests. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161